Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 06/01/2022, which has
been entered and made of record.  Claim 1-2, 4, 6-13 are amended. Claims 14-16 are added. Claims 1-16 are pending in the application.
		
Response to Arguments
Claims interpretation under 112(f) is withdrawn in view of Applicant’s amendments.
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    755
    809
    media_image1.png
    Greyscale

Examiner disagrees: It is the combination of the three references together teaches the recited limitations. Katchalov [0097] teaches “feature portions which are the image areas used for alignment of the captured image with the different captured image of the image capturing apparatus.” Matsushita teaches a specific method of extracting and evaluating the reliability of feature portions. As the office action (below) presented, the combination of Katchalov and Matsushita teaches information about the reliability of feature portions which are image areas used for alignment of the captured image with the different captured image of the image capturing apparatus. Wang further teaches presenting reliability information about images to in a user interface. By combination Wang into the teachings of Kachalov in view of Matsushita, the reliability information of feature portions which are image areas used for alignment of the captured image with the different captured image of the image capturing apparatus are presented to users. Please refer to this office action for the detailed combination rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katchalov (US 2018/0174326 A1) in view of Matsushita et al. (US 2008/0253660 A1) and further in view of Wang et al. (US 2021/0321974 A1)..
Regarding claim 1, Katchalov teaches:
An image processing apparatus comprising: 
One or more memories storing instructions: and one or more processors executing the instructions to:
acquire a captured image (processor 105 acquired images captured by image 120. [0061], “video streams available to the processing unit 105 from the cameras 120A-120X surrounding the arena 110.”) from an image capturing apparatus; (FIG. 1, the cameras 120A-120)
select feature portions, which are image areas used for alignment of the captured image with a different captured image of the image capturing apparatus, in the acquired captured image ([0097], “video streams available to the processing unit 105 from the cameras 120A-120X surrounding the arena 110.” [0100], “The first processing step of the loop structure used to process the sequence of frames is generating step 330, where oriented patch data is generated for the target frame, under execution of the processor 105. The oriented patch data is generated by determining a location and a reference direction for each patch of the target frame based on tracking of corresponding patches in the reference frame without processing pixels of the target frame” Abstract: A method of determining alignment data for a target frame and a reference frame. Patch data is received for each of a plurality of reference patches of the reference frame. The patch data comprises a reference direction of a feature in an associated reference patch and a reference signal corresponding to a projection of reference patch image data in a direction substantially perpendicular to the reference direction. A shift between at least one of said reference patches and a corresponding target patch in the target frame is determined using the reference signal associated with the reference patch and a target signal corresponding to a projection of the target patch image data in the direction substantially perpendicular to the reference direction associated with said reference patch. The alignment data for the target frame is determined using the determined shift for the reference patch. “”)
feature portions which are the image areas used for alignment of the captured image with the different captured image of the image capturing apparatus. ([0097], “video streams available to the processing unit 105 from the cameras 120A-120X surrounding the arena 110.” [0100], “The first processing step of the loop structure used to process the sequence of frames is generating step 330, where oriented patch data is generated for the target frame, under execution of the processor 105. The oriented patch data is generated by determining a location and a reference direction for each patch of the target frame based on tracking of corresponding patches in the reference frame without processing pixels of the target frame” Abstract: A method of determining alignment data for a target frame and a reference frame. Patch data is received for each of a plurality of reference patches of the reference frame. The patch data comprises a reference direction of a feature in an associated reference patch and a reference signal corresponding to a projection of reference patch image data in a direction substantially perpendicular to the reference direction. A shift between at least one of said reference patches and a corresponding target patch in the target frame is determined using the reference signal associated with the reference patch and a target signal corresponding to a projection of the target patch image data in the direction substantially perpendicular to the reference direction associated with said reference patch. The alignment data for the target frame is determined using the determined shift for the reference patch. “”)
However, Katchalov does not, but Matsushita teaches:
select feature portions …based on edge intensities in the image areas;([0095]-[0097] teaches interest area of images are decided based on the edge intensities: “In step S1302, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, …In step S1304, the image feature parameter extraction unit 106 obtains an edge of the mesh block of interest. As a method for extracting an edge, calculation is performed using a differential filter on each of pixels (hereinafter referred to as a "pixel of interest") and pixels surrounding the pixel of interest included in the mesh block of interest. … First, each of the pixel of interest and eight pixels surrounding the pixel of interest is multiplied by a value obtained using the Prewitt filter. Then, a sum of thus-obtained multiplied values is obtained, and edge intensities for individual direction components are obtained. Among the direction components, a direction component having the largest edge intensity is determined to be an edge direction of the pixel of interest and the largest edge intensity is determined to be an edge intensity of the pixel of interest. Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.”) and 
reliability of the feature portions. ([0097]-[0098] teaches present the rate of edges to memory: “Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.Then, in step S1305, the image feature parameter extraction unit 106 obtains a rate of pixels which include edges in the mesh block of interest among all the pixels. Normalization is performed assuming that 1 is set when all the pixels include edges. Thereafter, the obtained rate of pixels including edges are determined to be a rate of edges for the mesh block of interest, and the rate of edges for the mesh block of interest is stored after being associated with the mesh block of interest and a position of the mesh block of interest.”, )
Katchalov teaches extract feature portions in an image, which are the image areas used to align the image with a reference image. Matsushita teaches a specific feature portion extraction method based on edge intensities. Furthermore, Matsushita teaches deciding and acquiring information about the feature portion’s reliability by using the edge ratio parameter. This parameter is saved to memory and be used later for image processing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the feature portion extraction method of Katchalov by the feature portion extraction based on edge intensities method of Matsushita, which also provides reliability information about the feature portion. The combination would extract feature portions that are used for alignment an image with a reference image based on edge intensities; To assure the quality of the extract feature, feature portion reliability is calculated. The benefit of this method would be to enable users to select feature portions that meet certain reliability level to do image alignment operation, which provides more accurate image alignment results.
However, Katchalov in view of Matsushita does not, but Wang teaches:
present information about reliability parameter. ([[0090], “FIG. 2 shows an example of displaying an ultrasound image, a region of interest, a rotation parameter of a preset segment, and a reliability of the rotation parameter of the preset segment;” )
Katchalov in view of Matsushita teaches generating reliability value of the feature portion. The reliability value is stored in memory to be used later. Wang teaches rendering and presenting an image and associated reliability parameters to users. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Katchalov in view of Matsushita with the specific teachings of Wang to notify users about image analysis results in a visualization format. The benefit would be to provide better machine user interface.

Regarding claim 2, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 1, wherein the acquired captured image is a captured image captured in an orientation at a time of calibration of the image capturing apparatus.( Katchalov [0053] teaches a scenario that the cameras positions and orientation are fixed to capture images. The images are used to perform calibration: “In one arrangement, the ROI 110 may be a sports venue, arena or stadium with a large number of cameras (e.g., tens or hundreds of cameras) with fixed pan, tilt, zoom (PTZ) directed in towards a playing area. Such a playing area is approximately rectangular, circular or oval, allowing the playing area to be surrounded by one or more rings of cameras so that all points on the playing area are captured simultaneously from a large number of viewpoints. In some arrangements, a full ring of cameras is not employed but rather some subsets of the cameras 120A-120X are used. Arrangements where subsets of the cameras 120A-120X are used may be advantageous when certain viewpoints are known to be unnecessary ahead of time.In one arrangement, the cameras 120A-120X may be synchronised to acquire frames at the same instants in time.”,”)

Regarding claim 3, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 1, wherein in each of the feature portions, a maximum edge intensity in the image area in the captured image is equal to or higher than a predetermined edge intensity.( Matsushita [0097] teaches that if the largest edge intensity has to be larger or equal to a predetermined threshold value, that the interest area has an edge, otherwise there is no edge: ““Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.” The combination rationale of claim 1 is incorporated here.) 

Regarding claim 4, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 3, wherein the information about reliability of the feature portions includes information about a number of the feature portions at each edge angle of the feature portions. (Matsushita FIG 14 shows that the edge angle such as, 0 degree, 45 degree, 90 degree, et. al. [0097]-[0098] teaches finding out the edge ratio in a feature portion: “Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.Then, in step S1305, the image feature parameter extraction unit 106 obtains a rate of pixels which include edges in the mesh block of interest among all the pixels. Normalization is performed assuming that 1 is set when all the pixels include edges. Thereafter, the obtained rate of pixels including edges are determined to be a rate of edges for the mesh block of interest, and the rate of edges for the mesh block of interest is stored after being associated with the mesh block of interest and a position of the mesh block of interest.” The combination rationale of claim 1 is incorporated here.)

Regarding claim 5, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 1, wherein the information about reliability of the feature portions includes information about unevenness in distribution of the feature portions.( Matsushita [0098] teaches the different edge ratio values indicate some part has edge, some part doesn’t, which shows the unevenness in distribution of the feature portions., “Then, in step S1305, the image feature parameter extraction unit 106 obtains a rate of pixels which include edges in the mesh block of interest among all the pixels. Normalization is performed assuming that 1 is set when all the pixels include edges. Thereafter, the obtained rate of pixels including edges are determined to be a rate of edges for the mesh block of interest, and the rate of edges for the mesh block of interest is stored after being associated with the mesh block of interest and a position of the mesh block of interest.” The combination rationale of claim 1 is incorporated here.)

Regarding claim 6, Katchalov in view of Matsushita and Wang teaches:
 The image processing apparatus according to claim 1, wherein the information is presented by: rendering a display (Wang FIG. 1, 50 ) indicating the information about reliability of the feature portions in the captured image; and displaying the captured image in which the display indicating the information about reliability of the feature portions is rendered. (Wang [[0090], “FIG. 2 shows an example of displaying an ultrasound image, a region of interest, a rotation parameter of a preset segment, and a reliability of the rotation parameter of the preset segment;” The combination rationale of claim 1 is incorporated here. )

Regarding claim 7, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 1, the one or more processors further execute the instructions to set an additional criterion for selection of the feature portions. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.” Matsushita teaches additional feature portion selection criterion, e.g. such as designate the upper left corner as block of interest. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the additional feature portion extraction method of Matsushita into the teachings of Katchalov in view of Matsushita according claim 1. The benefit would be allow users to specify feature portions.  )

Regarding claim 8, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 7, wherein the additional criterion is a criterion for designating the feature portions whose the selection is to be disabled. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.” Matsushita teaches additional feature portion selection criterion, e.g. such as designate the upper left corner as block of interest, which means the selection of other corners as interest corner in the image is disabled. The combination rationale of claim 7 is incorporated here.)

Regarding claim 9, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 7, wherein the additional criterion includes a definition of a deselection area including a feature portion whose the selection is to be disabled in the captured image. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.” Matsushita teaches additional feature portion selection criterion, e.g. such as designate the upper left corner as block of interest, which allows users to select any area in an image as area of interest. The area can be an area that is not selected before. The combination rationale of claim 7 is incorporated here.)

Regarding claim 10, Katchalov in view of Matsushita and Wang teaches:
 The image processing apparatus according to claim 7, wherein the additional criterion includes a definition of a deselection area in which the feature portions are not selected in the captured image, and the feature portions from the captured image exclusive of the deselection area is reselected. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.” Matsushita teaches additional feature portion selection criterion, e.g. such as designate the upper left corner as block of interest, which allows users to select any area in an image as area of interest. The area can be an area that is not selected before. The combination rationale of claim 7 is incorporated here.)

Claim 12 recites similar limitations of claim 1, in a form of method, thus are rejected using the same rejection rationale.

Regarding claim 13, Katchalov in view of Matsushita and Wang teaches:
A non-transitory computer readable storage medium storing a program causing a computer to execute an image processing method, (Katchalov [0022], “According to still another aspect of the present disclosure, there is provided a non-transitory computer readable medium having stored thereon a computer program for determining alignment data for a target frame and a reference frame, the program comprising:”)
The rest of claim 13 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Regarding claim 14, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 1, wherein the one or more processors further execute the instructions to: classify the selected feature portions into groups angles based on an edge angle of the selected feature portions; and count a number of the feature portions for each group.( Matsushita FIG. 14 shows the grouping of feature portions based on edge angle of the selected feature portions. The numbers of each group are summed. [0097], “First, each of the pixel of interest and eight pixels surrounding the pixel of interest is multiplied by a value obtained using the Prewitt filter. Then, a sum of thus-obtained multiplied values is obtained, and edge intensities for individual direction components are obtained. Among the direction components, a direction component having the largest edge intensity is determined to be an edge direction of the pixel of interest and the largest edge intensity is determined to be an edge intensity of the pixel of interest. Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.” Matsushita teaches specific feature portion extraction method based on edges. The combination of claim 1 is applied here. )

Regarding claim 15, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 14, wherein the reliability of the feature portions is determined based on the number of the feature portions counted into each group. (Matsushita [0097], “First, each of the pixel of interest and eight pixels surrounding the pixel of interest is multiplied by a value obtained using the Prewitt filter. Then, a sum of thus-obtained multiplied values is obtained, and edge intensities for individual direction components are obtained. Among the direction components, a direction component having the largest edge intensity is determined to be an edge direction of the pixel of interest and the largest edge intensity is determined to be an edge intensity of the pixel of interest. Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.” Matsushita teaches specific feature portion extraction method based on edges and how to decide reliability. The combination of claim 1 is applied here.)

Regarding claim 16, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 14, wherein the one or more processors further execute the instructions to: present information indicating a specific group in which a number of counted feature portions is less than a threshold value and information based on the number of the feature portions counted into the specific group, in a case where the counted number of the feature portions is less than the threshold value. (Matsushita teaches getting information about a specific group in which a number of counted feature portions is less than a threshold value at [0097] for the purpose of deciding the reliability of each group. “Among the direction components, a direction component having the largest edge intensity is determined to be an edge direction of the pixel of interest and the largest edge intensity is determined to be an edge intensity of the pixel of interest. Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.” Wang further teaches presenting the reliability related information. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Katchalov in view of Matsushita with the specific teachings of Wang to notify users about image analysis results in a visualization format. The benefit would be to provide better machine user interface.)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katchalov in view of Matsushita and Wang and further in view of Sorek et al. (US 2006/0017837 A1).
Regarding claim 11, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 10, the one or more processors further 
However, Katchalov in view of Matsushita and Wang does not, but Sorek teaches:
to render a mask in the deselection area of the captured image, wherein the feature portions based on the captured image in which the mask is rendered is reselected.([0030], “Furthermore, in accordance with some preferred embodiments of the present invention, the red eye reduction comprises identifying red eye pixels by local analysis of the consistency of the images taken with different strobe durations, and utilizing the mask to deselect red eye areas from the images where they appear in.” FIG. 11 shows the rendering and displaying the masks. )
Sorek teaches using mask to indicate a deselection area in an image.  Katchalov in view of Matsushita and Wang teaches allowing users to select any area in an image. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Katchalov in view of Matsushita and Wang with the specific teachings of Sorek to allow users to select an interest area in an image, and using mask to indicate the deselection area; based on the mask visualization, the user can easily reselect the deselected area. The benefit would be to allow users select interest areas on an image with visualization help.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611